DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 01/27/2021.  As directed by the amendment claims 1, 10-14, 16 and 25-29  are amended. Claims 1-30 are currently pending.
EXAMINER’S AMENDMENT
Applicant’s representative Kevin McCormick  was called for an interview on 03/05/2021 to discuss possible Examiner's amendments for independent claim-1 to add additional structural limitations from the current specification as well as the limitations from claims 12-15, and cancel those claims. Additionally the Examiner proposed to  cancel the claim set 16-30 as those are substantially duplicate to claims 1-15. 
16044386,Examiner_amendments.pdf.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art of record (US 2018/0353134 A1) by Walter et al. discloses a sensor module capable of measuring PPG signal and ECG signal, wherein the module has a housing which is wearable on a patient’s chest. The module also have a heating element and temperature sensor which are close to each other. Walter further discloses the module has an optical sensor that attach against the skin of a patient, the optical  sensor has light source for emitting light towards a patient’s skin and light detector for receiving reflected light from the patient’s body to generate PPG signal.  
Walter does not disclose a closed-loop temperature controller comprised within the module and in electrical contact with the heating element and the temperature sensor. However, an NPL by Mendelson et al. discloses a method and system of non-invasively measuring pulse oximetry using photoplethysmography, wherein a heating element is used to heat the skin contact region for capturing PPG signal. Mendelson further teaches a temperature controller interfaced with the pulse oximetry sensor and the heating element for controlling the heater temperature.
can measure impedance plethysmogram (IPG) signal, and  
the sensor module is comprised of a primary housing which is configured to rest entirely on the middle of the patient’s chest, and a secondary housing which is disposed adjacent to a shoulder of the patient, wherein the primary housing and the secondary housing are coupled via a flexible wire. They also do not disclose or suggest, the primary housing has two halves which are separated by a rubber gasket, and one half of the primary housing includes a first electrode lead and a second electrode lead, and the other half of the primary housing includes a third electrode lead. And the secondary housing comprises the optical sensor that includes a fourth and a fifth electrode leads.
Walter or Mendelson further do not teach or suggest the first and fourth electrode leads inject electrical current to patient’s chest, and the second and fifth electrode leads sense bioelectrical signals from patient’s chest, the sensed signals are processed by electronics in the primary housing to determine the ECG and IPG waveforms.     
Another prior art of record (US 2008/0114220 A1) by Banet et al. discloses a sensor assembly with two separate housings, which goes on two sides of a patient’s chest. However those two housings are not coupled with each other using a flexible cable, and the system uses an external controller assembly which receives signals acquired by the sensors equipped on the two housing using separate cables, and process the signal. That system also do not have any heating element, temperature sensor or a controller to heat up the skin contact area.

For those reasons, the claims are deem to be allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 9735893 B1) Aleksov et al. discloses a patch system for diagnosing a medical condition of a user and provide therapy, where patches can go in different parts of the body including chest, abdomen, armpit etc. The patch that goes on the middle of the chest has sensor for detecting photoplethysmogram (PPG) signal.   
(US 2018/0303434 A1) SELVARAJ discloses a wearable sensor device including a patch form factor applied on a user's chest, the device optical sensors for measuring PPG signal, and electrodes for sensing ECG signals. 
(US 2012/0289809 A1) Kaib et al. discloses a medical device wearable on a user’s torso, the device is configured to measure ECG signal and thoracic impedance sensors. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792